DETAILED ACTION
Claims 2-6 and 12-22 are presented for examination, wherein claim 6 is currently amended. Claims 1 and 7-11 are cancelled.
The 35 U.S.C. § 103 rejection of claims 2-6, 12-14, 16-17, and 19-22 over Yamazaki in view of Kim and Puttaiah is withdrawn as a result of the amendments to claim 6, from which the other claims depend.
The 35 U.S.C. § 103 rejection of claim 15 over Yamazaki in view of Kim and Puttaiah and further Zimmerman is withdrawn as a result of the amendments to claim 6, from which the said claim depends.
The 35 U.S.C. § 103 rejection of claim 18 over Yamazaki in view of Kim and Puttaiah and further Lammer as a result of the amendments to claim 6, from which the said claim depends.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 26, 2022 has been entered.
Claim Objections
Claim 6 is objected to because of the newly added limitation “the oversized heat seal band prevents heat conduction in one direction by fostering adhesion between the polymer material and one or more collector tabs on one side of the said sealing layer to create an airtight seal” (emphasis added) has redundant articles. Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.
Regarding claim 6, from which the other claims depend, the newly added limitation “one or more collector tabs” (emphasis added) does not include a structural cooperative relationship with the previously filed limitation “the battery comprises at least one lead, and wherein said lead extends from the interior space” (emphasis added).
Claims 2-6 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Still regarding claim 6, it is not clear whether the newly added limitation “one or more collector tabs” (emphasis added) is (1) the same component in the previously filed limitation “the battery comprises at least one lead, and wherein said lead extends from the interior space” (emphasis added), notated with a different term, or (2) a different component. See e.g. instant specification, at e.g. ¶¶ 0020-22, 40, 45-46, and 48-51 plus e.g. Figure 1.
Art of Record
The following is a statement of reasons for the indication of allowable subject matter:
none of the timely art of record teaches or suggests an apparatus including a battery, wherein a single polymer layer defines both the interior and exterior of a battery pouch, said single polymer layer composed of the claimed liquid crystal polymer with the claimed water vapor transmission rate property, wherein the battery a lead has a pre-sealed layer adhered thereto, wherein an interior surface of said polymer layer is “adhered to said sealing layer by way of an oversized heat seal band, wherein the oversized heat seal band prevents heat conduction in one direction by fostering adhesion between the polymer material and one or more collector tabs on one side of the said sealing layer to create an airtight seal.”
See also the applicants’ Remarks, filed on April 26, 2022. See further instant specification, at e.g. ¶¶ 0047-50.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723w